Citation Nr: 0712635	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  05-01 307	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for a back disorder.  

2.  Entitlement to service connection for a right shoulder 
disorder.  

3.  Entitlement to service connection for a left ankle 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The veteran served on active duty from September 1973 to 
March 1978.  


FINDING OF FACT

In a statement dated on June 6, 2006, prior to the 
promulgation of a decision in the appeal, the Board received 
notification from the appellant that withdrawal of this 
appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of Substantive Appeals as to the 
claims of service connection for a back disorder, a right 
shoulder disorder, and a left ankle disorder have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2005); 
38 C.F.R. §§ 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2006).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2006).  The appellant 
has withdrawn this appeal and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.




ORDER

The appeal is dismissed.




		
DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


